DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 11, a method), machine (claim 18 of a system), or manufacture (claim 20, encoding a method on a non-transitory computer readable medium), which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include:
performing a spectral whitening of a vibratory signal delivered by the vibration sensor; 
and 
calculating an asymmetry indicator in the spectrally whitened vibratory signal, wherein calculating the asymmetry indicator comprises calculating a difference between a number of positive aberrant points and a number of negative aberrant points in the spectrally whitened 
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Although the claim recites in the preamble “a method for detecting a defect in a vibration sensor” the claim does not apply the process to the practical application.  The claim does not recite additional elements that integrate the judicial exception into a practical application.   Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional element of “vibration sensor” is a generic sensor for data gathering.  Therefore the claims are found to be patent ineligible.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claim(s) 12-20 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 12-15, and 20 are merely extensions of abstract ideas with no additional elements.
	The additional limitations of claims 16-19 include only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method of claim 1 must be shown or the feature(s) canceled from the claim(s).  Applicant is advised to label the block diagram of FIG 1 and fill in the method steps of the flow chart of FIGs 2 and 3.No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

		
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 17 recites, “means configured to implement the method according to claim 11.” This is interpreted at least at least Paragraph [0042] of the printed publication describes “The invention is not limited to the method as described above, but also extends to a data processing unit comprising means configured to implement this method, as well as to a system for monitoring the condition of a machine by vibratory analysis that comprises a vibration sensor installed in the machine and such a data processing unit coupled to the vibration sensor. The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,629,872 (Gross ‘872) in view of US Patent 6,804,628 (Gross ‘628)

Regarding claim 11, Gross ‘872 discloses a method for detecting a defect in a sensor (“System for monitoring an industrial process and determining sensor status” (Title), “reliably monitoring industrial processes having nonwhite noise characteristics” (Abstract), “Interpretation of the SPRT output in FIGS. 6D and 7D is as follows: When the SPRT index reaches a lower threshold, A, one can conclude with a 99% confidence factor that there is no degradation in the sensors. For this demonstration A is equal to 4.60, which corresponds to false-alarm and missed-alarm probabilities of 0.01. As FIGS. 6D and 7D illustrate, each time the SPRT output data reaches A, it is reset to zero and the surveillance continues” (Col 8, Ln 5), “If the SPRT index drifts in the positive direction and exceeds a positive threshold, B, of +4.60, then it can be concluded with a 99% confidence factor that there is degradation in at least one of the sensors” (Col 8, Ln 12)), comprising: 
23)   FIGS. 6 and 7 illustrate sequences of SPRT results for raw DND signals and for spectrally-whitened DND signals, respectively” (Col 7, Ln 38), “One sensor can provide a real signal characteristic of an ongoing process” (Col 6, Ln 57)); and 
calculating an asymmetry indicator in the spectrally whitened vibratory signal, wherein calculating the asymmetry indicator comprises calculating a difference between a number of positive aberrant points and a number of negative aberrant points in the spectrally whitened vibratory signal (“a difference function is obtained by determining the arithmetic difference between the two pairs of signals over time” (Abstract), “FIGS. 6C and 7C in each figure show pointwise differences of signals DND-A and DND-B. It is this difference function that is input to the SPRT technique. Output from the SPRT method is shown for a 250-second segment in FIGS. 6D and 7D.) (Col 7, Ln 66), 
a point in the spectrally whitened signal being a positive or negative aberrant point when the absolute value thereof is higher than an aberration threshold ( When the SPRT index reaches a lower threshold, A, one can conclude with a 99% confidence factor that there is no degradation in the sensors. For this demonstration A is equal to 4.60, which corresponds to false-alarm and missed-alarm probabilities of 0.01. As FIGS. 6D and 7D illustrate, each time the SPRT output data reaches A, it is reset to zero and the surveillance continues” (Col 8, Ln 5), If the SPRT index drifts in the positive direction and exceeds a positive threshold, B, of +4.60, then it can be concluded with a 99% confidence factor that there is degradation in at least one of the sensors” (Col 8, Ln 12)).
	Gross ‘872 doesn’t explicitly disclose the sensor is a vibration sensor, or that the sign
Gross ‘628 teaches “spectral whitening is equally effective in ensuring that pre-specified missed-alarm probabilities are not exceeded using the SPRT technique (Col 17, Ln 23), “The method according to claim 15, wherein said spectrum is a vibration frequency spectrum for a vibration signal (Claim 17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for detecting a defect in a sensor of Gross ‘872 to monitor vibrations as taught by Gross ‘628, to maximize utility of the method for vibration sensors.
Regarding claim 15, the combination of Gross ‘872, Gross ‘628 and Beigi generally discloses the method above and further Gross ‘872 discloses a defect in the vibration sensor is detected when the asymmetry indicator exceeds an alarm threshold (“If the SPRT index drifts in the positive direction and exceeds a positive threshold, B, of +4.60, then it can be concluded with a 99% confidence factor that there is degradation in at least one of the sensors” (Col 8, Ln 12), “enabling reliable alarm analysis of the sensor signals” (Col 2, Ln 2)).

Regarding claim 17, the combination of Gross ‘872 and Gross ‘628 generally discloses the method above and Gross ‘872 further discloses means configured to implement the method according to claim 11 (“operating on the residual function using computer means for performing a statistical analysis technique to determine whether a particular condition is present in at least one of the process and the sensor” (Claim 1)).

Regarding claim 18, the combination of Gross ‘872 and Gross ‘628 generally discloses the method above and Gross ‘872 further discloses a vibration sensor installed in a machine and system for continuous evaluation and/or modification of industrial processes and/or sensors monitoring the processes” (Col 1, Ln 46)).

Regarding claim 20, the combination of Gross ‘872 and Gross ‘628 generally discloses the method above and Gross ‘872 further discloses code instructions for the implementation of the method according to claim 11, when said program is executed on a computer (“A computer software appendix is also attached hereto covering the SPRT procedure and its implementation in the context of, and modified by, the instant invention” (Col 3, Ln 6)).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,629,872 (Gross ‘872) in view of US Patent 6,804,628 (Gross ‘628) and US Publication 2014/0365411 (Beigi).

Regarding claim 12, the combination of Gross ‘872 and Gross ‘628 generally discloses the method above, but does not disclose the spectral whitening of the vibratory signal is a cepstral whitening. 
	However, a like reference Beigi teaches “the cepstrum is taken, which is the Fourier transform of the logarithm of the frequency spectrum of the vibrations. In some embodiments, these transformation are performed in some combination” [0032].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the method for detecting a defect in a Gross ‘872 and Gross ‘628, to use cepstral whitening as taught by Beigi to prepare the signal for proper sensor diagnosis.

Regarding claim 13, the combination of Gross ‘872, Gross ‘628 and Beigi generally discloses the method above and further Gross ‘872 discloses the cepstral whitening of the vibratory signal comprises a Fourier transform of the vibratory signal, a calculation of a modulus of said transform, a division of said transform by its modulus and an inverse Fourier transform of a result of said division (“FIG. 1 shows 136 minutes of the original signal as it was digitized at the 2-Hz sampling rate.  FIG. 2 shows a Fourier composite constructed from the eight most prominent harmonics identified in the original signal. The residual function, obtained by subtracting the Fourier composite curve from the raw data, is shown in FIG. 3” (Col 6, Ln 17)).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,629,872 (Gross ‘872) in view of US Patent 6,804,628 (Gross ‘628) US Patent 6,240,372 (Gross ‘372).

Regarding claim 16, the combination of Gross ‘872 and Gross ‘628 generally discloses the method above but does not explicitly disclose the vibration sensor is installed in a machine, and wherein the vibratory signal is exploited by a health monitoring system when no defect in the vibration sensor is detected. 
	However, a like reference Gross ‘372 teaches “infer diagnostic information related to the health of the system being monitored” (Col 1, Ln 37).
Gross ‘872 and Gross ‘628, to use cepstral whitening as taught by Gross ‘372 to prepare the signal for proper sensor diagnosis.

Regarding claim 19, the combination of Gross ‘872 and Gross ‘628 generally discloses the method above but does not explicitly disclose the vibration sensor is an accelerometer (“FIG. 19A shows the histogram of the accelerometer signal with the linearly increasing bias” (Col 9, Ln 28)).


Allowable Subject Matter
Claim 14 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. §101 set forth in this office action, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Though the prior art discloses the above, the prior art fails to teach or suggest the further inclusion of
	the asymmetry indicator is expressed in accordance with 
    PNG
    media_image1.png
    38
    67
    media_image1.png
    Greyscale
 with N+ the number of positive aberrant points, N-  the number of negative aberrant points and N the total number of aberrant points N=N++N-. 

.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.Y.L/Examiner, Art Unit 2864   
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857